Citation Nr: 0013559	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  93-01 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for multiple sclerosis.

2.  Entitlement to an increased evaluation for residuals of a 
left tibia and fibula injury, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  These rating decisions declined to reopen a previously 
denied claim for service connection for multiple sclerosis 
and an evaluation in excess of 20 percent for residuals of an 
injury to the left tibia and fibula.  The veteran had active 
service from August 1969 to April 1970.  In a November 1995 
rating decision, the RO granted a 30 percent evaluation for 
residuals of an injury to the left tibia and fibula.  As this 
is not the highest evaluation available, it is still a viable 
issue for appellate consideration by the Board.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The veteran's claims were remanded by the Board for further 
development in April 1995 and in September 1996.  The 
development requested has been completed, and the claims have 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  In March 1988, the Board denied the veteran's claim for 
service connection for multiple sclerosis.

2.  The evidence associated with the claims folder since the 
March 1988 Board decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  The veteran's left knee is productive of zero to 110 
degrees of range of motion.

4. There is evidence of atrophy of the veteran's left calf.


CONCLUSIONS OF LAWS

1.  The March 1988 Board decision that denied service 
connection for multiple sclerosis is final.  38 U.S.C.A. 
§§ 1110, 7104 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
20.1100, 20.1105 (1999).

2.  The evidence received since the March 1988 Board decision 
is not new and material, and the veteran's claim has not been 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§§ 3.102, 3.156 (1999).

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of a left tibia and fibula injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.1-4.40, 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  Service connection may be presumed 
for multiple sclerosis if such becomes manifest to a 
compensable degree within seven years following separation 
from active service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(1999).

The veteran first filed a claim for service connection for 
multiple sclerosis in April 1986.  His central contention was 
not that this was first diagnosed during service, but rather 
that the manifestations of such first became apparent within 
the presumptive seven-year period.  The RO denied this claim 
in August 1986.  In April 1987 correspondence, the veteran 
stated that he first sought treatment for various symptoms, 
including loss of balance, in 1975, and that he was treated 
with medication before he first sought hospital testing.  The 
Board likewise denied service connection in a March 1988 
decision, finding that the medical evidence then of record 
showed that the earliest manifestations of multiple sclerosis 
were not until 1978, after the seven year presumptive period 
expired.  The March 1988 Board decision is final.  See 
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§ 20.1100, 
20.1105 (1999).

A final decision cannot be reopened and reconsidered by the 
VA unless new and material evidence is presented.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993); see also 38 U.S.C.A. § 7104(b).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 55 F.3d 1356 (Fed. Cir. 1998); see also 
Winters v. West, 12 Vet. App.  209 (1999) and Elkins v. West, 
12 Vet. App. 203 (1999).

In Winters v. West 12 Vet. App. 203 (1999) (en banc), the 
United States Court of Appeals for Veterans Claims (Court), 
citing Elkins, supra, held that the two-step process set out 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra,:  the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled. 

Evidence available to the Board in March 1988 included 
voluminous treatment records.  In substance, these reflect 
that the veteran had complaints of right-sided paresthesia in 
August 1978, for which he sought treatment at Doctor's 
Hospital in Columbus, Ohio.  The veteran reported then that 
his paresthesia began about a month before admission.  While 
a battery of tests were performed, including a lumbar 
puncture and a CAT scan, the etiology of this was unknown.  
The veteran thereafter developed other symptoms, which 
culminated in a diagnosis of multiple sclerosis in 1985.  
Looking at the various treatment records in context, the 
Board found that the earliest symptoms of multiple sclerosis, 
including paresthesia, were manifest in 1978, after the 
presumptive seven-year period.  In doing so, the Board also 
considered the veteran's April 1987 correspondence, but found 
that the evidence then showed the earliest onset of multiple 
sclerosis to be 1978.

The veteran filed this current claim to reopen in January 
1991.  In support of his claim, the veteran submitted 
additional treatment records.  In pertinent part, these 
records are photocopies of the records that the Board had 
available in March 1988, or essentially duplicative.  In 
essence, these relate that the veteran first had symptoms 
later identified as manifestations of multiple sclerosis in 
1978.  Other records submitted since the prior Board decision 
include some service medical records pertaining to the 
veteran's service-connected left knee.  In addition, the 
veteran was provided a hearing before an RO hearing officer 
in August 1992.  The veteran stated that he used a scooter 
because of weakness from his multiple sclerosis, and that he 
required multiple medications.  

In light of the above, the Board finds that the veteran has 
not submitted new and material evidence to reopen the 
previously denied claim.  As noted above, the additional 
evidence is duplicative of the evidence previously 
considered, or in the case of service medical records, not 
relevant.  As such, the Board finds that the additional 
evidence submitted, when considered alone or in conjunction 
with all of the evidence of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  Further, as the evidence 
submitted is not "new and material" as contemplated by law, 
this evidence does not provide a basis to reopen the 
veteran's claim of service connection for multiple sclerosis.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).  In declining to reopen this claim, the Board is 
sympathetic to the veteran, as he is burdened by a horrible 
disease.  Nonetheless, in this claim, he has not submitted 
new and material evidence sufficient to reopen his previously 
denied claim.

Increased Evaluation

The veteran began to complain of left knee pain shortly after 
his entrance into active service in August 1969.  He 
continued to be symptomatic even after conservative therapy, 
and in October 1969, a transverse fracture line through the 
proximal tibia was visualized on X-ray.  In addition, a well-
circumscribed lesion on the proximal tibia was noted.  The 
veteran received a medical retirement from active service in 
April 1970 as a result of the fracture.  An August 1986 
rating decision granted service connection for a left knee 
disability, and awarded a 10 percent evaluation under 
Diagnostic Code 5262 based upon impairment of the tibia and 
fibula.

Complete service medical records are not available, as some 
were apparently lost.  The VA has a heightened duty to 
explain the reasons and bases for its decision when the 
veteran's service medical records are missing.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, some 
records are available, and any absence of records is by no 
means dispositive of this claim for an increased evaluation, 
as current symptoms are the most important factor in 
evaluating a service connected disability.

The veteran filed this current claim for an increased 
evaluation in January 1991.  After the initial April 1995 
Board remand, a November 1995 rating decision granted a 30 
percent evaluation for residuals of an injury to the left 
tibia and fibula with instability under Diagnostic Code 5257.

The veteran has been provided numerous VA examinations during 
the course of this claim, with the first in July 1992.  The 
veteran appeared in an electric wheelchair, although he could 
walk short distances.  The veteran's diagnosis of multiple 
sclerosis was noted.  X-rays of the left knee showed no 
fracture, dislocation or degenerative changes, although there 
was evidence of buckling of the medial tibial cortex about 
two inches below the knee, which was postulated may have been 
the site of the original fracture.  Range of motion was from 
zero to 120 degrees.  There was no instability.  

The veteran informed the RO hearing officer in August 1992 
that while walking he would have to concentrate, as if he 
twisted his left knee a certain way it would give out.  He 
also testified that he used an artificial foot osthesis as a 
result of foot drop.  In addition, the veteran stated that he 
used a knee brace and medication as treatment.

As a result of the April 1995 VA examination, the veteran was 
provided a fee-basis examination by a private examiner.  The 
veteran recounted the events that led to his initial injury, 
and that since then he had had left knee pain and discomfort.  
The examiner noted the veteran's multiple sclerosis.  X-rays 
showed irregular sclerosis and interruption in the proximal 
tibia, which the examiner attributed to the in-service 
injury.  There was no evidence of ligamentous or meniscal 
tear.  Notably, the left calf measured 34 centimeters, while 
the right calf measured 36 centimeters, at the widest part of 
the calf.  The veteran wore a brace on the left knee, and was 
described as very unstable without its use.  The examiner 
also commented on the veteran's overall lack of stability, 
which was attributed in large part to his multiple sclerosis.  

As a result of the September 1996 Board remand, the veteran 
was provided another VA examination in March 1998.  Atrophy 
of both legs was noted bilaterally, and a drawer sign was 
also noted on the left.  There was also medial and lateral 
instability of the left knee.  Range of motion was from zero 
to 110 degrees.  X-rays were described as unremarkable.  This 
examiner specifically stated that the veteran's 
incoordination, fatigue and weakness was related to his 
underlying multiple sclerosis.  In a June 1999 addendum, the 
examiner stated that the veteran's service connected 
residuals, in conjunction with his inability to compensate 
due to multiple sclerosis, precluded gainful employment.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999). 

A VA General Counsel Precedent Opinion provides for multiple 
ratings for arthritis under Diagnostic Code 5003-5010 (for 
degenerative and posttraumatic arthritis, respectively) and 
Diagnostic Code 5257 (for subluxation or lateral 
instability).  VAOPGCPREC 23-97 (issued July 1, 1997).  That 
opinion, summarizing case and statutory law, held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  Under 
VAOPGCPREC 9-98 (issued August 14, 1998), the VA General 
Counsel held that a separate rating for arthritis may be 
assigned based upon X-ray findings and limitation of motion 
that does not rise to a compensable level under DC 5260 or DC 
5261.  In a similar manner, a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.

The RO has most recently assigned the veteran's residuals of 
a left tibia and fibula injury a 30 percent evaluation under 
Diagnostic Code 5257, which is the maximum evaluation 
available under that code.  Thus, the Board will consider the 
application of other diagnostic codes.  In the absence of 
ankylosis, Diagnostic Code 5256 is not applicable.  Likewise, 
as the veteran does not have true nonunion of the tibia and 
fibula, a 40 percent evaluation under Diagnostic Code 5262 is 
not warranted.  Finally, as the veteran had range of motion 
from zero to 110 degrees at the March 1998 VA examination, an 
evaluation in excess of 30 percent is not warranted under 
Diagnostic Code 5261.  Ultimately, there are no other 
potentially applicable diagnostic codes that would allow for 
a higher evaluation on an individual basis.

The Board has also considered the potential applicability of 
the above referenced VA General Counsel Opinions.  However, 
as the veteran's left knee has never been shown to have 
arthritis, a separate rating based upon limitation of motion 
or functional loss of use due to pain is not warranted.

The Board has considered the United States Court of Appeals 
for Veterans Claims holding that functional loss due to 
objective evidence of pain must also be considered in 
evaluating an orthopedic disability that is evaluated based 
upon limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, as this disability is not evaluated 
using limitation of motion, a separate analysis would be 
duplicative.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
showing by the veteran that residuals of a left tibia and 
fibula injury have resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  While the examiner who performed the March 
1998 VA examination stated in the June 1999 addendum that 
this disability precluded the veteran from obtaining gainful 
employment, he by no means substantiated that opinion.  
Towards this end, the examiner did not explain why the 
veteran could not, in the abstract (thus eliminating his 
multiple sclerosis from the equation) perform office work or 
other jobs not requiring manual labor.  While the record does 
reflect that the veteran is in fact unemployable, it is clear 
that such is a result of his multiple sclerosis, and not his 
service connected disability standing alone.  Further, there 
is no evidence that would reflect that the veteran has 
received recent surgery on this knee.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).














ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for multiple 
sclerosis, this claim is denied.

An evaluation in excess of 30 percent for residuals of a left 
tibia and fibula injury is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

